ORDER
The matter having been duly presented to the Court on the recommendation of the Disciplinary Review Board (DRB 12-361), it is ORDERED that STEPHEN H. SKOLLER of SOUTH *61ORANGE, who was admitted to the bar of this State in 1983, and who was suspended from the practice of law for a period of two years since March 24, 2006, by Order of this Court filed March 24, 2006, be restored to the practice of law, effective immediately; and it is further
ORDERED that STEPHEN H. SKOLLER shall complete his annual attorney registration and pay all required fees for 2013 within sixty days after the filing date of this Order.